OPINION — AG — IT IS THE STATUTORY DUTY AND OBLIGATION OF THE VARIOUS LOCAL SCHOOL DISTRICTS AND BOARDS OF EDUCATION TO PROVIDE FOR AND IMPLEMENT SPECIAL EDUCATION PROGRAMS AS DIRECTED UNDER 70 Ohio St. 1976 Supp. 13-101 [70-13-101]. UNDER THIS SECTION THERE IS NO MINIMUM AGE REQUIREMENT FOR THOSE CHILDREN SEEKING TO PARTICIPATE IN SUCH A SPECIAL EDUCATION PROGRAM WHICH CHILDREN MAY BE CLASSIFIED AS "OTHER CHILDREN FAILING TO THRIVE FROM BIRTH". SUCH CHILDREN, SO QUALIFIED AND MEETING ALL OTHERWISE APPLICABLE RULES, REGULATIONS AND STATUTES REGARDING ELIGIBILITY, MAY PARTICIPATE IN AN APPROVED SPECIAL EDUCATION PROGRAM. CITE: OPINION NO. 72-222 (R. THOMAS LAY)